DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 05/23/2022.
Claims 1, 8, and 15 have been amended.
Claims 1-20 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims have been maintained.
The 35 U.S.C. 103 rejections of claims 1-20 in the previous office action are withdrawn in light of applicant’s amendments, however a new 103 rejections was added

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 8, and 15) are directed to a user determining audiences based on subscribers and impressions (e.g. having an average impression duration, having a subscriber audience size, defining an equality constraints). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as advertising and marketing activities. The managing personal behavior is entered into when the audience activities are processed and implemented. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – distribution parameter solver, a divergence parameter solver, iterator, database proprietor, and user device to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0036) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as distribution parameter solver, a divergence parameter solver, iterator, database proprietor, and user device. When considered individually, the distribution parameter solver, a divergence parameter solver, iterator, database proprietor, and user device claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0036]) “the probability distribution generator 202, the probability divergence determiner 230 and/or, more generically, the example audience metrics estimator 140 of FIGS. 1-2 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. Thus, for example, any of the example data storage 210, the example probability distribution generator 220, the example probability divergence determiner 230, and/or, more generically, the example audience metrics estimator 140 of FIGS. 1-2 could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), programmable controller(s), graphics processing unit(s) (GPU(s)), digital signal processor(s) (DSP(s)), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))” [0057] “FIGS. 7A-7D include example programming code representative of machine readable instructions that may be executed to implement the example audience metrics estimator of FIGS. 1-2 to estimate census-level unique audience size 312, census-level impression count 314, and census-level impression duration 316 across multiple demographics based on third- party subscriber data 122 (e.g., audience size 124, impression counts 126, and impression duration 128) and census-level total impression count 134 and total impression duration 136. The example instructions of FIGS. 3-6 may be used in a MATLAB development environment. However, similar instructions may be employed to implement techniques disclosed herein in other development environments.” ([0067]) “The processor platform 1000 of the illustrated example also includes an interface circuit 1014. The interface circuit 1014 may be implemented by any type of interface standard, such as an Ethernet interface, a universal serial bus (USB), a Bluetooth® interface, a near field communication (NFC) interface, and/or a PCI express interface.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 5, 7, 9, 12, 14, 16, 17, 20 directed to iteratively determining the audience metrics.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as commercial interactions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 4, 6, 10, 11, 13, 18, 19, are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20170251253, Sheppard, et al. to hereinafter Sheppard in view of United States Patent Publication US 20170004526, Morovati, et al. to hereinafter Morovati in view of United States Patent Publication US 20150095138, Rao, et al. to hereinafter Rao in view of United States Patent Publication US 20050071218, Lin, et al.
Referring to Claim 1, Sheppard teaches an apparatus to determine census-level audience metrics across demographics, the apparatus comprising:
a distribution parameter solver to initialize distribution parameter values for a probability of an individual within a demographic being included in a subscriber audience for the demographic, having a first average (See Morovati) impression count, and having a first average impression duration (See Morovati), the subscriber audience having a first subscriber audience size (
Sheppard: Sec. 0019, 0034, describes Audience measurement entities including multiple probability distributions for demographics. 0121, describes subscribers’ detailed demographic information. 0123, 0143 multiple impression counts, which includes first impression count);

a divergence parameter solver to determine divergence parameter values between (1) the subscriber audience size, the first impression count, and the first impression duration and (11) a census-level audience size, a second impression count, and a second impression duration (See Morovati) based on the initialized distribution parameter values (
Sheppard: Sec. 0015, 0019, 0026, describes determining different audience size and demographic makeup of the audience, which can include subscribers, see 0121, 0131. 0123, 0143 multiple impression counts, which includes first and second impression count);

total impression count and a census-level (See Rao) total impression duration (See Morovati), the search space to define an equality constraint (
Sheppard: Sec. 0088, 0035, describes determining the equality constraints. Sheppard: Sec. 0037, describes determining the total impression count);

iterate over the search space until census-level outputs (See Rao) based on the divergence parameter values converge to the equality constraint, the census-level outputs (See Rao) including census-level (See Rao) unique audience size, census-level (See Rao) impression count, and census- level (See Rao) impression duration for the demographic (See Morovati) (
Sheppard: Sec. 0035, 0088, describes determining the equality constraints. Sheppard: Sec. 0132, describes generating the unique audience size. Sheppard: Sec. 0037, describes determining the total impression count).

Sheppard does not explicitly teach average; first average impression duration; second impression duration; total impression duration; impression duration for the demographic
	However, Morovati teaches these limitation
average; first average impression duration (
Morovati: Sec. 0023, 0059, 0099, 0133, describes the calculation of average and impression duration)

second impression duration (
Morovati: Sec. 0027, 0120, describes the determining second impression duration)

total impression duration (
Morovati: 0099, 0101, 0162, describes determining total impression duration)

impression duration for the demographic (
Morovati: 0104, 0106 describes determining impression duration that includes demographics)

 the census-level outputs (See Rao) to assign different demographic categories to anonymous, subscriber-based census-level (See Rao) impression data used to estimate audience-based metrics for media (
Morovati: 0028, 0047, 0051, 0068 describes various demographic which includes different anonymous demographic audience data and audience metrics data).

and update the census-level outputs (See Rao) based on a second average impression count, a second average impression duration, and a second subscriber audience size (
Morovati: Sec. 0059, describes the calculation of average and impression duration. 0031, 0032 teaches determining the second frequency of impressions. 0035 describes the second audience size for demographic group).

Sheppard and Morovati are both directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard, which teaches detecting and processing audience data problems in view of Morovati, to efficiently apply the analysis of audience data to enhancing the capability to determine impression data. (See Morovati at 0040, 0047, 0052).

Sheppard in view of Morovati does not explicitly teach identify a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define an equality constraint, an upper limit of the search space to be based on a ratio of subscriber audience sizes to impression durations across all demographics within accessed subscriber data; the search space until census-level outputs; 
	However, Rao teaches these limitations.
identify a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define an equality constraint, an upper limit of the search space to be based on a ratio of subscriber audience sizes to impression durations across all demographics within accessed subscriber data (
Rao: Sec. 0151, 0152, 0351, describes the use of a search capability tool which is similar to the specification 0026 and 0035 for searching terms. Rao at 0070, 0214-0217, describes census-level data for processing total impression via tv audience.  Rao at 0352, 0412 teaches setting limit bounds, which includes upper limits);

the search space until census-level outputs (
Rao at 0351 teaches searching elements that is processed within the outputs of a formula. Rao at 0070, 0214-0217, describes census-level data for processing data which includes outputting data.) 

, the equality constraint to constrain a first summation of census-level impression counts for each demographic to be equal to a total reference census-level impression count and 2U.S. Serial No. 16/698,147 Attorney Docket No. 20004/81195008US01a second summation of census-level impression durations for each demographic to be equal to a total reference census-level impression duration (
Rao: Sec. 0213, 0223, 0261-0263 describes the calculation of demographic data, which includes the summation, wherein the summation includes first and second summation. Additionally, the formula in 0260-0265 can be edited and modified to calculate various ways which includes demographics equaling impression counts.);

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Sheppard in view of Morovati in view of Rao does not explicitly teach the census-level outputs determined based on a non-linear least squares algorithm,
However, Lin teaches the census-level outputs (See Rao) determined based on a non-linear least squares algorithm (
Lin: Sec. 0057, 0059, 0141-0146, describes the use of non-linear least squares method in an advertisement environment),

Sheppard, Morovati, Rao, and Lin are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036; Lin at 0008, 0011-0014). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati in view of Rao, which teaches detecting and processing audience data problems in view of Lin, to efficiently apply the analysis of audience data to improving the processing of data by using linear regression analysis . (See Lin at 0054, 0055, 0060).


Referring to Claim 2, Sheppard teaches the apparatus of claim 1, further including a database to:
store, from a database proprietor, subscriber data including the first subscriber audience size, the first impression count, and the first impression duration (See Morovati) for the demographic (
Sheppard: Sec. 0121, 0122, 0129, describes the database proprietor including subscriber and detailed demographic information. Sheppard: Sec. 0026, 0065 describes general audience size which could include subscribers. Sheppard: Sec. 0037, describes determining the total impression count. Sheppard: Sec. 0123, 0143 multiple impression counts, which includes first impression count);
access, from a user device, a user-based impression count and a user-based impression duration (See Morovati) (
Sheppard: Sec. 0122, 0123 describes user devices and user-based impression counts);

store census-level data including the census-level (See Rao) total impression count and the census-level (See Rao) total impression duration (See Morovati), the census-level (See Rao) data including the user-based impression count and the user-based impression duration (See Morovati) (
Sheppard: Sec. 0037, describes determining the total impression count. Sheppard: Sec. 0122, 0123 describes user devices and user-based impression counts).

Sheppard does not explicitly teach first impression duration; based impression duration 
	However, Morovati teaches these limitation
first impression duration (
Morovati: Sec. 0023, 0059, 0099, 0133, describes the impression duration)

user-based impression duration (
Morovati: Sec. 0023, 0027 0059, 0099, describes user devices and user-based impression duration);

Sheppard and Morovati are both directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard, which teaches detecting and processing audience data problems in view of Morovati, to efficiently apply analysis of audience data to enhancing the capability to determine impression data. (See Morovati at 0040, 0047, 0052).

Sheppard in view of Morovati does not explicitly teach census-level data including the census-level, census-level.
	However, Rao teaches these census-level data including the census-level, census-level (
Rao at 0070, 0214-0217, describes census-level data for processing)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 3, Sheppard teaches the apparatus of claim 2, Sheppard in view of Morovati does not explicitly teach wherein the census-level audience metrics are media audience metrics, the media including at least one of a webpage, an advertisement, or a video.
However, Rao teaches census-level (
Rao at 0070, 0214-0217, describes census-level data.)
Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 4, Sheppard teaches the apparatus of claim 2, wherein the census-level data includes data logged by an audience measurement entity (
Sheppard: Sec. 0126, 0134, describes data the audience measurement entity collected data).

Sheppard in view of Morovati does not explicitly teach census-level.
However, Rao teaches census-level (
Rao at 0070, 0214-0217, describes census-level data.)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 6, Sheppard teaches the apparatus of claim 2, wherein the equality constraint is valid for the census-level audience metrics across all demographics represented in the subscriber data (Sheppard: Sec. 0035, 0088, describes determining the equality constraints across all demographics. Sheppard: Sec. 0121, 0122, 0129, describes the subscriber and the detailed demographic information).

Sheppard in view of Morovati does not explicitly teach valid for the census-level.
However, Rao teaches valid for the census-level. 
Valid (
Rao: Sec. 0052, 0154, 0407 describes the validation of data.)

census-level (
Rao at 0070, 0214-0217, describes census-level data.)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 7, Sheppard teaches the apparatus of claim 1, wherein the subscriber audience size is provided by a database proprietor (
Sheppard: Sec. 0121, 0122, 0129, describes the database proprietor including subscriber and detailed demographic information. Sheppard: Sec. 0026, 0065 describes the audience size).

Claims 8-11, 13, and 14 recite limitations that stand rejected via the art citations and rationale applied to claims 1-6. 
 
Claims 15-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1, 2, 6, 4 and 7, respectfully.  Regarding a non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least (
Sheppard: Sec. 0092, “the machine readable instructions comprise a program for execution by a processor”
Sheppard: Sec. 0093, “Additionally or alternatively, the example processes of FIGS. 3 and 4 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium.”):


Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20170251253, Sheppard, et al. to hereinafter Sheppard in view of United States Patent Publication US 20170004526, Morovati, et al. to hereinafter Morovati in view of United States Patent Publication US 20150095138, Rao, et al. to hereinafter Rao in view of United States Patent Publication US 20050071218, Lin, et al. to hereinafter Lin in view of United States Patent Publication US 20070282785, Fayyad, et al

Referring to Claim 5, Sheppard teaches the apparatus of claim 2, Sheppard in view of Morovati in view of Rao does not explicitly teach wherein the divergence parameter solver is to determine the divergence parameter values based on a Kullback-Leibler probability divergence.
However, Fayyad teaches wherein the divergence parameter solver is to determine the divergence parameter values based on a Kullback-Leibler probability divergence (
Fayyad: Sec. 0052, 0054, 0083 describes the use for Kullback-Leibler probability and divergence parameters.).

Sheppard, Morovati, Rao, and Fayyad are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036; Fayyad at 0022, 0038). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati in view of Fayyad, which teaches detecting and processing audience data problems in view of Fayyad, to efficiently apply the analysis of audience data to refining the audience data output by using audience profile generalization techniques. (See Fayyad at 0046, 0047).



Response to Arguments
Applicant’s arguments filed 05/23/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/23/2022.

Regarding the 35 U.S.C. 101 rejection, at pg. 10-12 Applicant argues with respect to claims at issue are not directed to an abstract idea and do not fall under any of the three abstract idea categories. 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. The Examiner has considered each and every claim. Regarding the additional elements and steps cited by the Applicants: initialize distribution parameter solver…, a divergence parameter solver…, identify a search space…, iterate over the search space, database proprietor, iterator, converger, and user device the specification supports that these items are not additional elements that integrate the abstract into a practical application. 
The Applicant is basically relying on the system elements as integrating the abstract idea into a practical application but those system elements aren't really utilized in any particular manner, and the specification indicates that the distribution parameter solver…, a divergence parameter solver are just mathematical calculation at 0054 " divergence parameter solver 234 expands Equation 23 to yield a description of how any specific individual's distribution within the kth demographic can change, in accordance with Equation 28:.”  These citations are a strong indicator that the technical application is NOT particular.
Furthermore, all improvements recited in the claim are directed towards an existing business process that does not integrate the judicial exception into a practical application because the claim recites additional elements at a high-level of generality used to execute mere instructions in order to implement the abstract idea on a general purpose computer. Moreover, the Examiner would like to point the Applicant to the 2019 PEG, in which a ”market research systems and applies the claimed elements in a meaningful way to such market research systems”. will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Therefore, the additional elements do not integrate into a practical application
	Additionally, Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The instant claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as advertising and marketing activities. The managing personal behavior is entered into when the audience activities are processed and implemented. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The accessing and processing of audience data venue is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the inventive concept at pg. 12 and 13 are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. Furthermore, regarding the argument “the claimed invention improves over existing audience measurement methodologies”; the audience measurement methodologies is not a technology or technical solution, rather it is a business solution. Therefore, Applicant’s argument is not persuasive.  

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al., U.S. 8973023, (discussing the analysis of audience data).
Bosworth et al., U.S. Pub. US20150189500, (discussing the determining of audience engagement).
Iijima et al., W.O. 2001089216, (discussing the determining and processing audience segment).
Lee et al., The Effect of Social Media Marketing Content on Consumer Engagement: Evidence from Facebook, https://mackinstitute.wharton.upenn.edu/wp-content/uploads/2015/01/FP0170_Hosanagar-Kartik.pdf, Research Papers 3087, Stanford University, Graduate School of Business. (Discussing the management and analyzing of consumer engagement).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624